PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Intellisist, Inc.
Application No. 17/383,922
Filed: 23 Jul 2021
For: COMPUTER-IMPLEMENTED SYSTEM AND METHOD FOR STORING AND RETRIEVING SENSITIVE INFORMATION
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the “PETITION TO ACCEPT UNINTENTIONALLY DELAYED CLAIM UNDER 35 U.S.C. § 120 FOR THE BENEFIT OF A PRIOR-FILED NON-PROVISIONAL APPLICATION”, filed July 23, 2021, which is being treated as a petition under 37 C.F.R. § 1.78(e) and 37 C.F.R. § 1.78(c).

The petition under 37 CFR 1.78(e) & (c) is DISMISSED. 

The instant application is a reissue of application 15/661,347 filed July 27, 2017 which matured into Patent No. 10,754,978 on August 25, 2020. 

The patent that is the subject of this reissue contains the following benefit/priority claims: Application No. 15/661,347 claims benefit of provisional Application No. 62/368,805.

The instant application was filed for the purpose of correcting the chain of priority claims in Application No. 15/661,347. The Reissue Declaration indicates “Applicant believes the original patent to be partly inoperative by reason of other errors. The error listed is the failure to make a domestic benefit claim.  The ADS filed with the application indicates that this application is a reissue of Application No. 15/661,347, which claims benefit of provisional Application No. 62/368,805, and is a continuation in part of Application No. 14/667,603, which claims benefit of provisional Application No. 61/970,275. 

A review of Application No. 15/661,347 as filed reveals that no claim of benefit to Applications Nos. 14/667,603 or 61/670,275. The four- and sixteen-month periods specified in 37 CFR 1.78(a)(4) and 37 CFR 1.78(d)(3) expired without the benefit claims being timely and properly made. The application matured into the ’978 patent without the priority from the ‘347 application being established.

A petition for acceptance of a claim for late priority under 37 CFR 1.78(c) must be accompanied by:  

(1)  the reference required by 35 U.S.C. 119(e) and 37 CFR 1.78(a)(3) of the prior-filed application, unless previously submitted;
(2)  the petition fee set forth in § 1.17(m); and
(3)  a statement that the entire delay between the date the claim was due under 37 CFR 1.78(a)(4) and the date the claim was filed was unintentional.  The Director may require additional where there is a question whether the delay was unintentional.

A petition for acceptance of a claim for late priority under 37 CFR 1.78(e) must be accompanied by:  

(1)  the reference required by 35 U.S.C. 120 and 37 CFR 1.78(d)(2) of the prior-filed application, unless previously submitted;
(2)  the petition fee set forth in § 1.17(m); and
(3)  a statement that the entire delay between the date the claim was due under 37 CFR § 1.78(d)(3) and the date the claim was filed was unintentional.  The Director may require additional where there is a question whether the delay was unintentional. 

Further, the nonprovisional application claiming the benefit of a prior-filed provisional application (or an intermediate application claiming the benefit of the prior-filed provisional application) must have been filed within twelve months of the filing date of the prior-filed provisional application. Additionally, any nonprovisional application claiming the benefit of a prior-filed nonprovisonal application must be copending with the prior-filed nonprovisional application.

The petition lacks items (1) and (3) under 37 CFR 1.78(c) and (e), above.

With regard to item (1), the ADS must show the correct relationship between the prior-filed applications. Petitioner is asserting that this application is a reissue of Application No. 15/661,347. If petitioner wishes to add, by reissue, a benefit claim that Application No. 15/661,347 is a continuation in part of Application No. 14/667,603, the ADS must reflect that Application No. 15/661,347 (not Application no. 17/383,922, which is a reissue of Application No. 15/661,347) claims benefit of Application No. 14/667,603. Any renewed petition must be accompanied by a properly-marked corrected ADS reflecting the correct claims of benefit. 

With regard to item (3), as explained below, under the circumstances that prevail in this situation, the statement of unintentional delay provided is not adequate. Petitioner has submitted statements of unintentional delay. However, the Director may require additional information where there is a question whether the delay was unintentional.
The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed benefit claim was unintentional where the petition to accept such benefit claim was filed more than two years after the date the benefit claim was due. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). 

In this instance, the petitions under 37 CFR 1.78(c) and (e) were filed more than two years after the date the benefit claim was due in the application for which reissue is sought. Therefore, applicant must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional. Id. at 12223. 

In this regard, it is noted that on July 27, 2017, the application for which reissue is sought was filed. An ADS was filed with the application papers which did not include a benefit claim to Applications Nos. 14/667,603 or 61/670,275. The benefit claim was therefore due not later than November 27, 2017, the later of four months from the actual filing date of the application for which reissue was sought or sixteen months from the filing date of the prior-filed application. A filing receipt was mailed August 3, 2017 which did not include a benefit claim to the above-identified applications. 

In summary, petitioner must provide an explanation as to when and how it learned that the benefit claim had not been properly made in the prior application, and explain the entire delay in filing the petition from the time it became aware of the error until the filing reissue application.  Any such explanation must address the facts discussed above. Petitioner must provide an adequate explanation that the entire delay, from the due date for the benefit claims in the application for which reissue is sought to the date a grantable petition was filed, was unintentional.

When addressing the delay, petitioner is reminded that an intentional course of action is not rendered unintentional when, upon reconsideration, the petitioner changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.78, regardless of the circumstances that originally resulted in the failure to timely submit the domestic benefit claim. 

Petitioner should note that the party whose delay is relevant is the party having the right or authority to file the domestic benefit claim in the above-identified application. When the applicant assigns the entire right, title, and interest in an invention to a third party (and thus does not retain any legal or equitable interest in the invention), the applicant’s delay is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See MPEP 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

A renewed petition which addresses the deficiency or deficiencies listed above must be filed if reconsideration is desired.

It is noted that the domestic benefit claim(s) which petitioner seeks to add on petition were included on the Filing Receipt mailed August 4, 2021 and the corrected Filing Receipt mailed October 12, 2021. As applicant is not entitled to these benefit claims unless and until the petition is granted, a corrected Filing Receipt is being mailed removing these benefit claims pending acceptance of a grantable petition under 37 CFR 1.78(c) and (e).

Further correspondence with respect to this matter should be addressed as follows:

By mail: 		Mail Stop PETITIONS
Commissioner for Patents
Post Office Box 1450		
Alexandria, VA 22313-1450
	
By hand:		Customer Service Window
Mail Stop Petitions
Randolph Building
401 Dulany Street
Alexandria, VA 22314

By fax:			(571) 273-8300
ATTN: Office of Petitions

Registered Users may also respond by EFS-Web.

Any inquiries concerning this decision may be directed to the undersigned at (571) 272-3231. 

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        
Encl: Corrected Filing Receipt